       Case 3:19-cv-01458-L-JLB Document 3 Filed 10/03/19 PageID.19 Page 1 of 1



     Madar Law Corporation
 1   Alex S. Madar, Esq. (SBN: 319745)
     alex@madarlaw.net
 2   14410 Via Venezia #1404
     San Diego, CA 92129
 3   Telephone: 858-299-5879
     Fax: 619-354-7281
 4
     Attorneys for Jay Candelario
 5

 6                            UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
     Jay Candelario,                                 )
 9                                                   )
     Individually and on Behalf                      )
10   Of All Others Similarly Situated,               )
                                                     )
11                  Plaintiffs,                      )   Civil Case No. 3:19-cv-01458-L-JLB
                                                     )
12          vs.                                      )   NOTICE OF VOLUNTARY
                                                     )   DISMISSAL PURSUANT TO
13                                                   )   F.R.C.P. 41(a)(1)(A)(i)
     Brokers Edge Annuity & Life
                                                     )
14   Marketing, Inc., DOES 1-10,                     )
     ABC CORPORATIONS 1-10,                          )
15   ZYZ, LLC’s 1-10                                 )
                                                     )
16                  Defendants                       )
                                                     )
17            Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiff Jay
18
     Candelario, through his undersigned counsel, hereby gives notice that the above-captioned action
19
     is voluntarily dismissed with prejudice as to Jay Candelario, and is voluntarily dismissed without
20
     prejudice as to the putative class.
21
     Dated this 3rd day of September, 2019                   MADAR LAW CORPORATION
22
                                                              /S/ Alex S. Madar
23                                                              Alex S. Madar, Esq.
                                                                Attorney for Plaintiff
24                                                              JAY CANDELARIO
25


                                NOTICE OF VOLUNTARY DISMISSAL - 1
